Title: To George Washington from Richard Varick, 21 August 1781
From: Varick, Richard
To: Washington, George


                        
                            Dear Sir,
                            Poughkepsie Augt 21. 1781.
                        
                        Agreeable to your Excellency’s Directions I do inclose Copy of the unsigned Instructions which I recd from
                            you at New Windsor, with some Additions, perhaps yet incompleat.
                        With Respect to my Pay & Subsistence Your Excellency was pleased to put me on the footing with the
                            Secretary with You—I could wish to be allowed to draw forage for two Horses in Case I should find it convenient &
                            necessary actually to keep two—Colo. Trumbull will be good enough to suggest my Reasons.
                        I shall stand in Need of your Excellency’s written Orders, in your Name to promise Payment of fifty Dollars
                            in specie or its equivalent (without Rations) to the Writers to discharge me of any personal pecuniary Engagements to
                            them—I have requested Colo. Trumbull to solicit Your Excellency’s Directions permitting me to offer 60; Dollars to one of
                            the Writers (either Young Mr Rutgers or Captn Dunscomb) who besides the ordinary Duty at Office Hours, is to assist me in comparing all the Papers with the Entries, in the Absence of the other
                            Writers.
                        Inclose Your Excillency an Invoice of the Baggage which was left at New Windsor in my Charge without an
                            Inventory & which is now sent down, with the Boatman’s rect, to Captn Colfax at that Place.
                        The Original Inventory of the Kitchen Furniture is mislaid in one of the Chests, as soon as found I will
                            inclose It—I have requested Captn Colfax to call on Mrs Case for the Copy I delivered her, which will Answer the present
                            purpose.
                        I expect, the public will pay the Hire of the Room I have as an Office—I shall also soon
                            require fire Wood, for which, (as I have no Cash to advance for the Public) I by an Order on the
                            Quarter Master Genl or any of his Deputies. Candles I have drawn of Course for the Office specifying
                            for what Use—I trust your Excellency will have no Cause to apprehend any Abuse of that Liberty—but
                            during your Absence I will require an Order.
                        Perhaps it may be eligible to mention in my Instructions, that in Case I shall want any more blank Books, to
                            apply to the Q.M. Genl—or any Application may be fruitless. Wishing your Excellency’s Success in all your Operations, I
                            remain the most perfect respect & Esteem Your Most Obedt Servt
                        
                            Richd: Varick
                        
                     Enclosure
                                                
                            
                                
                                    c.21 August 1781
                                
                            
                            Instructions to the Recording Secretary at Head Quarters.
                            A.1.All Letters to Congress—Committees of Congress, the Board of War, Individual
                                Members of Congress in their public Characters & American Ministers Plenipotentiary at foreign Courts are to
                                be classed together & to be entered in the order of their Dates.B.2.All Letters, Orders & Instructions to Officers of the Line—of the
                                Staff—and all other Military Characters to compose a second Class & to be entered in like Manner.C.3.All Letters to Governors, Presidents & other Executive of States—Civil Magistrates & Citizens of every Denomination to be a third Class & entered as aforementd.D.4.Letters to foreign Ministers, foreign Officers & subjecs of foreign
                                Nations not in the immediate Service of America in Virtue of Commissions from Congress, to compose a fourth Class.E.5th Letters to Officers of every Denomination in the Service
                                of the Enemy & to British Subjects of every Character with the Enemy or applying to go in to them.F.6.Proceedings of Councils of War—in the Order of their Dates.The Secretary is to assort & prepare these Papers to be registred by different Clerks—He is to
                                number & keep a List of his Deliveries of them to those Persons—taking Receipts for them—The Lists are to specify the Dates & to whom the Letters are directed; By which, the Papers after they are
                                registered are to be carefully returned by the Clerks to the Secretary, who is to compare them with the Books of
                                Entries & to have them neatly filed in the order they are registred, or in such other Manner, as that
                                References may more easily be had to them.
                            Clerks who write a fair Hand; & correctly are to be imployed—And that there may be a similarity
                                & Beauty in the whole Execution, all the Writing is to be upon black Lines equi-distant—All the Books to have
                                the same Margin—and to be indexed in so clear & intelligent a Manner that there may be no Difficulty in the
                                References—The Clerks must be sworn or be upon Honor to be careful of the Papers—to give no Copies without
                                Permission or suffer any Thing to be taken with their Privity or Knowledge.
                            Letters to me are to be classed in the same Order as those from me, endorsed & filed in neat
                                Order & of easy Access.
                            N.B. I have filed the Letters recd of the 2nd & third Classification
                                together—will this do? Ans. Yes,
                            All files are to be upon Formers of the same Size that the Folds may be the same & the Stoage (in
                                proper Boxes) close & compact.
                            All Returns are to be properly assorted, arranged & treated in the same Way—so are Papers of
                                every other Class, and the whole to be organized in such a Manner as that easy References may be had to them.
                            If you are not already furnished with a sufficient Number of Books, you will apply to the Quarter Master
                                Genl for as many more as you shall find necessary to compleat your Entries.

                        
                        
                     Enclosure
                                                
                            
                                
                                    21 August 1781
                                
                            
                            Invoice of Articles of Baggage of His Excellency Genl Washington left in my Charge June 25th 1781—& sent to Hd Qutr Augt 21. 1781.
                            1.Large Chest with Red Oil Cloth Covering1.Large round Cover. Hair Trunk4.Black Leather Campaign Trunks with Leather Straps.1.Box with a Saddle & I think one or two
                                Bridles. A Pair of Canteens compleat with White Glass Bottles & brass topp’d Corks, &ca2.Small Leather Portmanteau Trunks.1.Tea Box with Cannisters.1.large Map of South Carolina & Georgia.
                                Richd Varick
                            
                            
                                N.B. No Inventory of these Articles was left with me.
                            Left in my Charge Augt 21. 1781.
                                4. Chests with Papers
                                1. With a Variety of French & English Books &ca.
                                1. with Blank Books
                                1. with Muster Rolls.
                                1 old Oil Cloth.
                                
                            
                            
                                R.V.
                            
                            
                                2 Boxes of Colo. Humphrys.
                                1.Feather Bed, said by Mr Thompson, to have been borrowed at FishKill, with a Blanket covering it,
                                    (I suppose) the Property of the General.
                            
                            
                                Richd Varick
                            
                        
                        
                    